Sedgwick, J.,
dissenting.
The question in this case is as to the measure of damages; that is, how much has this land been damaged by straightening the course of the creek? Incidentally there are questions as to whether this issue was properly submitted to the jury.
*271The land taken by the ditch was 4.2 acres. The land that was claimed was damaged, though not taken, was 44.3 acres, besides two acres, which , they say is isolated, and therefore damaged, making 46.3 acres. The verdict of the jury was for $3,910.63', which includes $600 that had already been paid by the defendant, and also includes interest. It might be a debatable question whether this land is damaged or benefited by this work; but that question, of course, was for the jury, and we must conclude that it was damaged. The question is whether, under any reasonable view of the evidence, it has been damaged as much as the jury has found. The plaintiffs figure out in the brief that this verdict allows $100 an acre for the land actually taken, and allows damages of $60 an acre for the land that was not taken, and insists that this is reasonable. The evidence in regard to the value of the land was conflicting, ranging somewhere from $60 to $100 an acre, and some perhaps a little higher. This damage of $60 an acre to the land not taken is wholly on account of the ditch rendering the land, as they claim, inaccessible. If we take the defendant’s figures for it, they have allowed a great deal more than $60 an acre damages to the land not taken. The plaintiffs live on the north side of the Elkhorn river. The land in question was on the south side. Before this cut-off was made, to get to this land the plaintiffs went north about 100 rods, crossing a bridge over the river, and then south not quite a mile, and then west across Mr. Rodgers’ land, 80 rods, to the land in question. This ditch is on the east side of the land in question, and they claim stops them from going that road. If the defendant succeeds in turning the water through this 'ditch so that the plaintiffs can cross the old bed of the river, they can go to their land directly in less than a half mile, but it is claimed that the water still stands in the old bed of the river and they cannot get across there now. If the defendant’s claims in regard to the value of the land are somewhere near correct, then the jury has allowed the plaintiffs as damages more than the land was ever worth. It seems incredible that this tract of land is rendered *272permanently inaccessible by this ditch, so as to entirely destroy its value. One hundred dollars an acre is a very high estimate of the .value of any part of this land before the creek was straightened. The plaintiff, Fred Grimm, himself conceded that a large part of it was worth much less than that amount. He says that now it has no value, and so estimates that on the average it was damaged $60 an acre, and justifies the verdict. It cannot be found from this evidence that the land, or any part of it, was ever worth $100 an acre. It cannot be found that it is now worthless. It might be found that it has been rendered less valuable, at least temporarily, but reasonable men would seriously differ from that proposition. The judgment ought to be substantially reduced.
Letton, J., concurs in this dissent.